     Case
     Case2:18-cv-00882-JAD-DJA
          2:18-cv-00882-JAD-DJA Document
                                Document92
                                         91 Filed
                                            Filed06/19/20
                                                  06/18/20 Page
                                                           Page11of
                                                                  of11
                                                                     5



 1    MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 003534
 2    BERNADETTE A. RIGO, ESQ.
      Nevada Bar No. 007882
 3    BAUMAN LOEWE WITT & MAXWELL
      3650 N. Rancho Drive, Suite 114
 4    Las Vegas, NV 89130
      Phone: 702-240-6060
 5    Fax: 702-240-4267
      Email: mmills@blwmlawfirm.com
 6    Email: brigo@blwmlawfirm.com

 7    Attorneys for Defendant,
      Bodega Latina Corporation
 8    dba EI Super

 9
                                      UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
      GINA ALCANTARA, an Individual,                  Case No. : 2:18-cv-00882-JAO-DJA
12

13
                                                        REQUEST FOR EXCEPTION FROM
14                Plaintiff,                                 ATTENDANCE AT THE
                                                         SETTLEMENT CONFERENCE OF
15                                                               JULY 9,2020
                                vs.
16

17

18    BODEGA LATINA CORPORATION, d/b/a
      EL SUPER, a California Corporation;
19    DOES I-X; and ROE BUSINESS
      ENTITIES XI-XX, inclusive,
20

21

22                Defendants.

23

24

25                COMES NOW Defendant BODEGA LATINA CORPORATION, by and through its

26    counsel of record , Michael C. Mills, Esq. and hereby requests an exception from the

27    requirement of attending the upcoming Settlement Conference scheduled for July 9,

28    2020 at 10:00 a.m . to be conducted by the United States Magistrate Judge Daniel
                  REQUEST FOR EXCEPTION FROM ATTENDANCE AT SETTLEMENT CONFERENCE
                                              - PAGE 1 OF 5-
      3487362vl
     Case
     Case2:18-cv-00882-JAD-DJA
          2:18-cv-00882-JAD-DJA Document
                                Document92
                                         91 Filed
                                            Filed06/19/20
                                                  06/18/20 Page
                                                           Page22of
                                                                  of11
                                                                     5



 1   Albregts via remote conferencing technology.

2      DECLARATION OF MICHAEL C. MILLS, ESQ. IN SUPPORT OF BODEGA LATINA
          CORPORATION'S REQUEST FOR EXEMPTION FROM ATTENDANCE AT
 3                        SETTLEMENT CONFERENCE

4               I, Michael C. Mills, Esq., hereby declare under penalty of perjury:

 5                    1. I am counsel for Defendant Bodega Latina Corporation.

 6                    2. I am familiar with the facts and issues that are the subject of this

 7                       declaration.

 8                    3. On the date of loss, Bodega Latina Corporation had a $1,000,000 "each

 9                       occurrence" policy limit that covers the subject date of loss. The policy

10                       had a $2 ,000 ,000 "general aggregate". The policy included a Self-Insured

11                       Retainer of $300 ,000 . The policy was issued by First Specialty Insurance

12                       Company. A copy of the subject policy declaration page is attached as

13                       Exhibit A.

14                    4. Plaintiff's most recent computation of damages pursuant to Fed. R. Civ. P.

15                       26(a)(1 )(A)(iii) identified Plaintiff's past medical specials as $122,305 .01 .

16                       On August 6, 2019, Plaintiff submitted a demand to settle this case in the

17                       amount of $995,000 .00. A copy of Plaintiff's demand is attached as

18                       Exhibit B.

19                    5. On March 25 , 2020, the parties participated in a mediation conducted by

20                       mediator Paul Haire. At that mediation , Plaintiff's last demand was

21                       $895,000 .00 . The matter did not resolve at the mediation.

22                    6. On or about December 9, 2019, the general aggregate limit for the subject

23                       policy period was breached . Per the policy, this shifts the primary

24                       obligation for costs of defense and indemnity from Bodega Latina to First

25                       Specialty Insurance Company.

26                    7. First Specialty's representative will attend the Settlement Conference with

27                       the authority as ordered by the court.

28
                    REQUEST FOR EXCEPTION FROM ATTENDANCE AT SETTLEMENT CONFERENCE
                                                   - PAGE 2 OF 5-
      3487362\' 1
     Case
     Case2:18-cv-00882-JAD-DJA
          2:18-cv-00882-JAD-DJA Document
                                Document92
                                         91 Filed
                                            Filed06/19/20
                                                  06/18/20 Page
                                                           Page33of
                                                                  of11
                                                                     5



 1                   8. This court previously granted an exception to Bodega Latina's Request for

 2                      Exception from attendance at this Court's settlement conference set for

 3                      March 25, 2020 which did not proceed. [ECF 64 & 65] .

4             THIS DECLARANT FURTHER SAYETH NAUGHT

 5            DATED June 18, 20 0

 6
 7

 8
 9                                       POINTS & AUTHORITIES

10            Plaintiff's Complaint alleges that she slipped and fell in Defendant Bodega

11   Latina's EI Super grocery store on May 5, 2016 .

12            On that date, Defendant's store was covered by a liability insurance policy issued

13   by First Specialty Insurance Company. The First Specialty Policy included a

14   $1 ,000,000 "each occurrence" limit and a $2,000,000 "general aggregate". The policy

15   included a $300,000 Self Insured Retainer for Defense and Loss Expenses. The policy

16   year ran from October 31,2015 through October 31,2016.

17                In her most recent Computation of Damages, Plaintiff's past medical special

18   damages amount to $122 ,305.01 . Plaintiff is claiming past wage loss of $19 ,118.99. At

19   a mediation held before mediator Paul Haire, the Plaintiff's last demand was

20   $895,000 .00 to settle the case.

21                On or about December 9, 2019, Bodega Latina breached the "general aggregate"

22   limit as a result of Bodega Latina expending defense costs and making settlement

23   payments for losses that fell within the policy year. Once the general aggregate limit

24   was breached , the costs of the defense of this case and the primary obligation to

25   negotiate settlement shifted from Bodega Latina Corporation to First Specialty.

26                The Court's Order requires parties and insurance representatives to attend the

27   conference . [ECF 90]. Any party seeking an exception from the Court's Order must

28   apply to the court to gain such an exception.
                  REQUEST FOR EXCEPTION FROM ATTENDANCE AT SETTLEMENT CONFERENCE
                                                - PAGE 3 OF 5-
     3487362v l
     Case
     Case2:18-cv-00882-JAD-DJA
          2:18-cv-00882-JAD-DJA Document
                                Document92
                                         91 Filed
                                            Filed06/19/20
                                                  06/18/20 Page
                                                           Page44of
                                                                  of11
                                                                     5



 1                Michael C. Mills, Esq. of Bauman, Loewe, Witt & Maxwell, who is involved with all

 2   aspects of the case and is familiar with all of the relevant issues will be in attendance in

 3   person representing the defendant. A representative from First Specialty Insurance

 4   Company will be in attendance in person and will have the settlement authority within

 5   the policy limit as obliged by the court. First Specialty's representative will attend in

 6   person and will negotiate in an attempt to resolve the matter.

 7                Defendant Bodega Latina Corporation asks it be exempted from attending the

 8   settlement conference. The request is based on the following factors :

 9                   •   First Specialty has taken over the handling of this matter including having
                         the requisite settlement authority to settle If possible.
10
                     •   The Court considered and granted an exception for Bodega Latina
11                       Corporation to attend the March 25, 2020 Settlement Conference which
                         was vacated and is now rescheduled . [ECF 64 & 65] . .
12

13                For these reasons, Defendant renews its request to be exempted from

14   attendance at the Settlement Conference set for July 9,2020.

15                DATED the 18th day of June, 2020.
16
17
18

19

20

21

22                IT IS SO ORDERED

23              19th
     DATED this _ _ day of June, 2020 .
24

25

26

27                                     UNITED
                                       Daniel J.STATES.
                                                Albregts MAGISTRATE COURT JUDGE
28                                     United States Magistrate Judge

                  REQUEST FOR EXCEPTION FROM ATTENDANCE AT SETTLEMENT CONFERENCE
                                                 - PAGE 4 OF 5-
     3487362v l
     Case
     Case2:18-cv-00882-JAD-DJA
          2:18-cv-00882-JAD-DJA Document
                                Document92
                                         91 Filed
                                            Filed06/19/20
                                                  06/18/20 Page
                                                           Page55of
                                                                  of11
                                                                     5



 1   Submitted by:

 2
 3
 4
       ICHA     C. ILL, SQ.
 5   Nevada Bar No. 003534
     3650 N. Rancho Dr., Ste. 114
 6   Las Vegas, NV 89130
     Attorneys for Defendant
 7   BODEGA LATINA CORP.

 8
     A Policy Declaration Page.
 9   B Demand Email.
10

11

12
13

14

15

16

17

18

19

20
21
22
23
24
25
26

27
28
                 REQUEST FOR EXCEPTION FROM ATTENDANCE AT SETTLEMENT CONFERENCE
                                          - PAGE 5 OF 5-
     3487362vl
    Case
    Case 2:18-cv-00882-JAD-DJA
         2:18-cv-00882-JAD-DJA Document
                               Document 91-1
                                        92 Filed
                                             Filed06/19/20
                                                   06/18/20 Page
                                                             Page6 1ofof111




                          INDEX OF EXHIBITS


Exhibit A              Policy Declaration Page


Exhibit B              Demand Email
Case
Case 2:18-cv-00882-JAD-DJA
     2:18-cv-00882-JAD-DJA Document
                           Document 91-2
                                    92 Filed
                                         Filed06/19/20
                                               06/18/20 Page
                                                         Page7 1ofof113




                   EXHIBIT "A"
    POLICY DECLARATION PAGE




                   EXHIBIT "A"
                Case
                Case 2:18-cv-00882-JAD-DJA
                     2:18-cv-00882-JAD-DJA Document
                                           Document 91-2
                                                    92 Filed
                                                         Filed06/19/20
                                                               06/18/20 Page
                                                                         Page8 2ofof113




First Specialty Insurance Corporation                                          Policy Number: IRA 2000024 03
                                                                               Renewal of Number: IRA 2000024 02
                                             COMMON POLICY DECLARATIONS
                                        Administrative Address: 5200 Metcalf Avenue, Overland Park, KS 66202
                                      Domiciliary Address: 237 Eas! High Street, Jefferson City, MO 65102




BODEGA LATINA CORPORATION                                            WORLDWIDE FACILITIES, LLC.
DBA EL SUPER                                                         450 SANSOME ST.
14601-B LAKEWOOD BLVD.                                               SUITE 1000
PARAMOUNT, CA 90723                                                  SAN FRANCISCO, CA 94111




Item 2. Policy Period:   From: October 31, 2015                                 To: October 31,2016
                         at 12:01 A.M., Standard Time at your                   address shown above
Item 3. Business Description: Supermarkets

         Form of Business:
Item 4. In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide
        insurance as stated in this policy.
 This policy consists of the following coverage parts for which a premium is indicated. Where no premium is shown, there is
 coverage. This premium may be subject to adjustment.

                                                                                                               Premium




 Form(s) and Endorsement(s) made a part of this policy al time of issue: See Schedule of Forms and Endorsements
                                                                                            CA Surplus Lines Tax & Fee Breakdown

                                                                                            Premium:
                                                                                            Company Fee:
                                                                                            Inspection Fee:
                                                                                            3% State Tax:
                                                                                            .200% Stamping Fee:
                                                                                            Broker Fee:




:HIS COMMON POUCY DECLARATION AND THE SUPPLEMENTAL DECLARATION(S), TOGETHER WITH THE COMMON POLICY CONDITlONS,
   COVERAGE PART{S), COVERAGE FORM(S) AND FORMS AND ENDORSEMENTS, (F ANY. COMPLETE THE ABOVE-NUMBERED POLlCY.




;P 22070711                                                                                                          Page 1 ofl
               Case
               Case 2:18-cv-00882-JAD-DJA
                    2:18-cv-00882-JAD-DJA Document
                                          Document 91-2
                                                   92 Filed
                                                        Filed06/19/20
                                                              06/18/20 Page
                                                                        Page9 3ofof113




                                     First Specialty Insurance Corporation

                                      COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                    DECLARATIONS


POLICY NO: IRA 2000024 03

NAMED INSURED:
BODEGA LATINA CORPORAnON
DBA EL SUPER

LIMlTS OF INSURANCE:

      GENERAL AGGREGATE LIMIT (Other Than Products/Completed Operations)                                       $2,000,000
      PRODUCTS - COMPLETED OPERATIONS AGGREGATE LIMIT                                                          $2,000,000
      PERSONAL & ADVERTISING INJURY LIMIT                                                                      $1,000,000
      EACH OCCURRENCE LIMIT                                                                                    $1,000,000
      DAMAGE TO PREMISES RENTED TO YOU LIMIT                                                                    $100,000
      MEDICAL EXPENSE LIMIT - Any One Person                                                                     Excluded
o DEDUCTIBLE                !ZI   SELF-INSURED RETENTION                         applicable to:

!ZI   Defense and Loss      0     Loss Only

$300,000                                o per claim              !ZI per occun'ellce              $6,000,000 annual aggregate

RETROACTIVE DATE
COVERAGE A and B of this insurance do not apply to "bodily injury" or "property damage," "personal and advertising injury"
which occurred before the Retroactive Date, if any, shown below.

Retroactive Date: !::N::o!!:ne::....,,::--_-="'::-----::-=-=--=-_ _-:---=-_ _:7""""":
                   (Enter Date or "None" ifno Retroactive Date applies.)

Extended Reporting Period Charge: _ _ _%                      For _       - year period.




SUPERMARKETS




Premium Subject to Audit?           [Xl Yes         0    No

Frequency of Audit:                 [Xl Annual      0    Quarterly    0     Monthly




                                  THESE DECLARATIONS ARE PART OF THE COMMON POLlCY DECLARATIONS
                                        CONTAINING THE NAMED INSURED AND THE POLlCY PERIOD.

  SP 3 5500712                                                                                                         Page I of 1
Case
Case 2:18-cv-00882-JAD-DJA
     2:18-cv-00882-JAD-DJA Document
                           Document 92
                                    91-3Filed
                                           Filed
                                               06/19/20
                                                 06/18/20Page
                                                           Page
                                                              101ofof11
                                                                      2




                    DEMAND EMAIL
    Case
    Case 2:18-cv-00882-JAD-DJA
         2:18-cv-00882-JAD-DJA Document
                               Document 92
                                        91-3Filed
                                               Filed
                                                   06/19/20
                                                     06/18/20Page
                                                               Page
                                                                  112ofof11
                                                                          2




From: Will Sykes <WSykes@claggettlaw.com>
Sent: Tuesday, August 6, 2019 2:45 PM
To: Bernadette Rigo <brigo@blwmlawfirm.com>
Cc: Geordan Logan <Glogan@claggettlaw.com>
Subject: Alcantara - For Settlement Purposes Only

Bernadette:

I've received authority from my client to make a demand of $995,000 to settle her case.

Also, I believe we have to engage in a mandatory settlement conference at some point before trial, and
my client would be willing to do a private mediation.

Let me know your client's response. Thanks.

        Will

William T. Sykes, Esq.
Patiner

4101 Meadows Lane, Suite 100
Las Vegas, NV 89107
P: (702) 655-2346
F: (702) 655-3763
wsvkes@claggettlaw.com




Do not read, copy or disseminate this communication unless you are the intended addressee. This
e-mail communication contains confidential and/or privileged information intended only for the
addressee. If you intercept or attempt to intercept this message in violation of 18 U.S.C. § 2511
of the Electronic Communications Privacy Act, you may be subject to fines, imprisonment
and/or civil damages.

If you have received this communication in eITor, please call us immediately at (702) 655-2346
and ask to speak to the sender of the communication. Also please e-mail the sender and notify
the sender immediately that you have received the communication in error. Finally, if you have
received this transmission in error and you have already notified the sender that you received it
in error, please delete the email. Thank you. Claggett & Sykes.
